        Case 1:19-cv-00791-KFP Document 19 Filed 03/26/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

JENNIFER M. RICE,                           )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )          CASE NO. 1:19-CV-791-KFP
                                            )
ANDREW SAUL,                                )
Commissioner of Social Security,            )
                                            )
      Defendant.                            )

                                     JUDGMENT

      In accordance with the Memorandum Opinion entered by this Court, it is

ORDERED and ADJUDGED that the decision of the Commissioner is AFFIRMED.

      The Clerk of the Court is directed to enter this document on the civil docket as a

final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      DONE this 26th day of March, 2021.


                                   /s/ Kelly Fitzgerald Pate
                                   KELLY FITZGERALD PATE
                                   UNITED STATES MAGISTRATE JUDGE
